Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 16 recites the broad recitation “an ink”, and the claim also recites “a low migration ink” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16, 18, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunakawa et al. (JP 11-268405 A).
Claim 1:  Sunakawa teaches an ink jet recording paper comprising a topcoat layer containing a cationic acrylic resin and a cationic polyurethane resin (page 14, last paragraph).
Claim 2:  Sunakawa teaches the amount of the cationic acrylic resin can be calculated to be 3.22% (page 14, last paragraph).
Claim 3:  Sunakawa teaches the cationic acrylic resin can be quaternary amine modified acrylic aqueous resin (page 14, last paragraph), which meets the claimed aliphatic cationic acrylate.
Claims 4, 5, 7 and 8:  Sunakawa teaches, if necessary, a crosslinking agent is added to the cationic resin, and the resin is made into a crosslinked resin by means of heat, radiation or the like (page 8, 1st partial paragraph).  It is interpreted that when the crosslinking agent is not added, claims 4 and 7 are met; and when the crosslinking agent is added, claims 5 and 8 are met.
Claim 6:  Sunakawa teaches the amount of the cationic polyurethane resin can be calculated to be 19.35% (page 14, last paragraph).
Claim 9:  Sunakawa teaches the cationic polyurethane can be obtained from a reaction of a polyisocyanate (page 6, 2nd paragraph) and a hydroxyl group including polyether diol (page 6, last paragraph), which meets the claimed isocyanate.
Claim 11
Claim 12:  Sunakawa teaches the cationic resins have a functional group such as a hydroxyl group (page 7, last paragraph).
Claim 13:  Sunakawa teaches the cationic polyurethane can be obtained from a reaction of a polyisocyanate (page 6, 2nd paragraph) and a hydroxyl group including polyether diol (page 6, last paragraph), which meets the claimed aliphatic polyether cationic polyurethane.
Claims 14, 15, 18 and 20:  Sunakawa teaches the inkjet recording paper further comprises a base material made of a paper material and a resin film (page 4, last paragraph).
Claim 16:  Sunakawa teaches an inkjet printer is used to print on the ink jet recording paper (page 16, 4th paragraph).
Claim 25:  Sunakawa teaches the topcoat layer is formed onto the substrate by a coating method followed by drying (page 14, 3rd paragraph).
Claim 26:  Sunakawa teaches the topcoat layer further comprises additives such as defoaming agent (page 8, 3rd paragraph) and a wax (page 14, last paragraph).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al. (JP 11-268405A) as applied to claims 1, 14 and 18.
Sunakawa teaches the claimed invention as set forth above.
Claim 10:  With respect to the glass transition temperature (Tg), the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a cationic resin with a low Tg, and the motivation would be to control the glossiness of the recording paper.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claims 17 and 19:  Sunakawa teaches the topcoat layer has a coating amount of 1-30 gsm (page 8, last paragraph), which overlaps with the claimed range.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sunakawa et al. (JP 11-268405A) as applied to claims 1, 18 and 20, and further in view of Anderson et al. (US 6,096,469).
Sunakawa teaches the claimed invention as set forth above.
Claim 21:  Sunakawa does not teach the type of material used for the resin film of the base material.  However, Anderson teaches polymeric films of polyester, polyolefin or polyvinyl chloride as suitable examples of a substrate of an ink receptor media (col. 10, lines 31-52).  Sunakawa and Anderson are analogous art because they 
Claims 22-24:  Sunakawa does not teach applying an adhesive layer on a back side of the ink jet recording paper.  However, Anderson teaches applying a pressure sensitive adhesive {instant claim 24} on a back surface of an ink receptor media for the purpose of adhering the media onto a supporting surface (col. 11, lines 6-18).  Anderson further teaches protecting the adhesive layer with a release liner {instant claim 23} (col. 11, lines 27-28).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the adhesive along with the release liner of Anderson with the invention of Sunakawa, and the motivation would be, as Anderson suggested, to adhere the ink jet recording paper onto a supporting surface such as a wall, a floor, or a ceiling (col. 11, lines 1-12).     

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
October 21, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785